Citation Nr: 1134656	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-13 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Los Angeles RO.

The Veteran provided testimony at a January 2010 Travel Board hearing before the undersigned at the Los Angeles RO.  A transcript is in the claims folder.  The Board subsequently remanded the claim for additional development in an April 2010 decision.  As discussed below, the development requested has been completed and the claim is now appropriate for appellate review.  

The Board also remanded the issue of entitlement to service connection for hypertension in its April 2010 decision.  The RO subsequently granted service connection for hypertension as secondary to diabetes mellitus and assigned a non-compensable evaluation in a May 2011 rating decision.  The evaluation for hypertension was incorporated into the evaluation for diabetes mellitus, as a complication of that disorder.    



FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's diabetes mellitus has been managed with twice daily insulin injections and a restricted diet, and his activities have not been restricted.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.119a, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), and treatment records from the Sepulveda and West Los Angeles (LA) VA Medical Centers (VAMCs).  As mentioned above, in an April 2010 decision, the Board remanded the claim for further development.  Specifically, the Board stated that updated records should be obtained from the Sepulveda and West LA VAMCs, and a VA examination was needed to determine the current severity of the Veteran's diabetes mellitus.     

Following this Board's remand, treatment records through May 2011 were obtained from the Sepulveda and West LA VAMCs, and a VA examination was conducted in June 2010 that included a thorough interview and evaluation of the Veteran's diabetes mellitus.  Thus, it appears that all development requested by this Board in its April 2010 remand has been completed to the extent possible, and no additional development is required.   

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran has been assigned an evaluation under Diagnostic Code (DC) 7913, which falls under the Schedule of Ratings for the endocrine system, found in 38 C.F.R. § 4.119.  Under DC 7913, which specifically addresses evaluation of diabetes mellitus, a 10 percent evaluation is assigned where the disorder is manageable by a restricted diet only.  A 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends that he is entitled to an increased rating for his service-connected type II diabetes mellitus.  He was awarded service connection in the July 2006 rating decision that is the subject of this appeal, and was assigned a 20 percent evaluation under DC 7913, effective from January 31, 2006, the date the Veteran's claim for service connection was received. 

The Board has reviewed the medical evidence relevant to the time period on appeal, and finds that the disability picture shown most nearly reflects the currently assigned rating of 20 percent under DC 7913.

A March 2005 VAMC note indicates the Veteran's diabetes was poorly controlled.  He did not tolerate metformin due to nausea, vomiting, and diarrhea.  He had tried the medication for one month.  The doctor discontinued the metformin and increased the glyburide dosage.  He also recommended that the Veteran consider changing his lifestyle to better control his diabetes.  There is no indication that insulin was prescribed.  The note also indicates the Veteran was taking medication for hypertension, and that the doctor hoped that lifestyle changes would improve his blood pressure as well.  His blood pressure reading was 140/80.

In May 2005, his diabetes had not improved, so the doctor discussed the possibility of prescribing insulin, although he did not do so at that time.  Blood pressure readings were 130/80 on the left, and 138/80 on the right.

In September 2005, the Veteran requested to retry metformin, and promised to lose 10 to 15 pounds.  Blood pressure was 128/78.  

In January 2006, systolic blood pressure was borderline at 134.  He was encouraged to exercise more.  

The doctor prescribed insulin in April 2008, and stated that the Veteran needed more exercise.  Hypertension was not well-controlled, and the doctor recommended taking baby aspirin and using a home blood pressure monitor.  

In December 2008, the doctor noted that he was tolerating insulin well.  His glucose levels were between 90 and 110 in the morning, and once was at 61.  The Veteran said he tried to walk around his neighborhood, but did not do so regularly.  The doctor told him he needed to exercise more with activities such as walking half an hour or more on most days.  He also recommended a low sodium diet with a lot of fruit and vegetables.  Blood pressure was at 138/80.

The doctor reiterated his recommendation for increased exercise in June and November 2009.  A November 2009 VAMC medication list includes insulin to be administered at bedtime.

In December 2009, L.C.T., the Veteran's primary care nurse practitioner at the VAMC, wrote a letter stating that the Veteran was treated for diabetes and high blood pressure, both under fair control.  Exercise was part of the prescription for care of both of these conditions.  He added that the Veteran enjoyed playing golf, could walk the entire course, and requested that he be allowed to use the golf course without charge.  The terms of the request were indefinite. 

In May 2010, the Veteran reported that his home blood pressure readings were always less than 130/80, although he did not check often.  His morning glucose levels were between 90 and 130, and he continued to take insulin after supper.  He had no significant worrisome urinary frequency.  His blood pressure was currently 146/68.  The doctor prescribed morning insulin doses, and encouraged him to try to walk more often.  

The Veteran was afforded a VA examination with regard to his diabetes in June 2010.  The examiner reviewed the claims file, noting the onset of diabetes in 1992.  Currently, the diabetes was controlled with 4 medications, including insulin.  He injected insulin twice daily.  He reported hypoglycemia as a side effect of his treatment, but denied any hospitalizations related to his diabetes.  He visited his diabetic care provider monthly or less often.  He was on a restricted diet, and reported that he was restricted in his ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease, neurovascular disease, peripheral neuropathy, diabetic nephropathy, and skin disorders.  He did report floaters in his right eye, as well as constipation, frequency, urgency, and urinary incontinence.  He was not receiving any treatment for his genitourinary problems.  

His blood pressure readings were 146/68, 132/70, and 119/65.  A visual examination revealed no indication of diabetic retinopathy.  Neurological evaluation was normal.  The examiner concluded that there was no visual impairment, kidney disease, neurologic disease, amputation, or other diabetic conditions.  The only potential diabetic complication was hypertension.  The examiner elaborated that although the hypertension was not a complication of diabetes (as the conditions were diagnosed at the same time), the hypertension was worsened by the diabetes.  The examiner further opined that the diabetes would affect the Veteran occupationally in terms of increased absenteeism, lack of stamina, weakness, and fatigue.  It would also cause lack of stamina, weakness, and fatigue affecting chores, shopping, exercise, and physical activities.  The Veteran was a banker and retired in 2004 based on eligibility by age or duration of work.  

The Veteran was also afforded a VA examination with regard to his hypertension.  He was diagnosed after a routine examination in 1992 and started medication.  His blood pressure had become progressively worse, and he now took four medications to control it.  There was no history of hospitalizations, hypertensive renal disease, stroke related to hypertension, or headache related to hypertension.  He did report dizziness, fatigue, and dyspnea.  Symptoms of possible complications included fatigue, weakness, dyspnea, cough, weight gain, and nocturia.  Blood pressure readings were 119/65, 124/66, and 122/70.  

An April 2011 note indicated his diabetes and hypertension were stable, and continued the current management.  It was noted that he had never started regular insulin (he was taking NPH, or neutral protamine hagedorn, insulin), so the doctor was going to try to keep him off of regular insulin and continue the current medications.  

A May 2011 letter from the staff physiatrist indicates that the Veteran was approved to play golf as a component of his prescribed cardio-pulmonary exercise program.    

Based on the foregoing, the Board finds that the criteria for the next higher evaluation of 40 percent have not been met, and that the Veteran's disability picture most nearly reflects the currently assigned 20 percent evaluation under DC 7913.    

As stated above, the criteria for a 40 percent evaluation under DC 7913 include not only the use of insulin and dietary restrictions, but also regulation of activities.  While the evidence shows that the Veteran is insulin dependent and has been asked to follow a restricted diet in order to control his diabetes, there is no evidence that his occupational or recreational activities have been restricted due to his diabetes.  Indeed, the Veteran's treatment providers, as noted specifically in the VAMC treatment notes described above, have consistently encouraged the Veteran to increase his activity and exercise.  Thus, the criteria for a 40 percent rating have not been met.  

The Board has also considered the rating criteria for the 60 percent rating category, which include all those in the 40 percent category plus episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  The Board notes that the Veteran reported episodes of hypoglycemia, but none requiring hospitalization.  Further, the medical documentation does not support twice-a-month visits to a diabetic care provider.  Indeed, the Veteran reported that he saw a diabetic care provider monthly or less often at the June 2010 VA examination.  Thus, the Veteran is lacking the criteria necessary for a 60 percent evaluation under DC 7913. 

The Board has considered whether the Veteran has any complications of diabetes that would allow for a separate evaluation.  As noted above, the RO granted service connection for hypertension in a May 2011 rating decision, assigning a noncompensable evaluation.  Under DC 7101, which addresses hypertensive vascular disease (to include hypertension and isolated systolic hypertension), a 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  In addition, Note (1) to DC 7101 states that, for purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater, with a diastolic blood pressure of less than 90 millimeters.  

In this case, the Veteran's blood pressure readings have not shown diastolic pressure readings consistently at 100 or more, nor has systolic pressure been consistently at 160 or more.  Indeed, his blood pressure readings have not even met the definition of hypertension as defined by Note (1), as his diastolic pressure has not reached 90, and systolic pressure has not reached 160.  Thus, there is no basis upon which to grant an increased evaluation on the basis of his hypertension.  

Moreover, there is no evidence of peripheral neuropathy, kidney disease, or eye disease related to his diabetes.  Thus, there are no additional bases upon which to award any additional separate evaluations.  

The Board has considered the complaints of pain and functional limitation detailed above, and acknowledges that the Veteran is competent to give evidence about the symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite the complaints and the objective findings of limitations due to diabetes, the evidence nevertheless fails to demonstrate a disability picture that more nearly approximates a higher evaluation for type II diabetes mellitus.  

Accordingly, the preponderance of the evidence is against the claim for an evaluation for diabetes mellitus in excess of 20 percent.  Therefore the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected diabetes warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, the Veteran retired in 2004 due to age or length of service, and there is no indication that his diabetes interfered with his ability to perform his job.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


